By the Court,
Beatty, C. J.
This was a bill filed for the purpose of having the defendant de-*100dared a trustee for plaintiff, as to a certain piece of land, the legal title of which he had recently acquired.
The bill alleges that the property in dispute (certain lots in Carson City) was sold under a decree to foreclose a mortgage against Moses Haynes and wife ; that plaintiff at the sale under such decree became the purchaser, and in due time got a -sheriff’s deed for the property, and has since then been the owner thereof; that between the time of his purchase and the expiration of the six months allowed by law for redemption, when he obtained the Sheriff’s deed, S. H. Wright, District Judge of the Second Judicial District of the State of Nevada, and ex-officio Trustee of the occupants of the town site of Carson, gafe a conveyance of this property to defendant. The defendant, colluding with Moses Haynes to injure plaintiff, had fraudulently represented to said Wright that he was. the owner of said property and entitled to the deed therefor. This is in substance the entire bill. There is an answer denying nearly everything contained in this bill, and setting forth some new but immaterial facts.' The case Avas heard on the complaint, ansAver and proofs, and plaintiff’s bill dismissed.
It appears to us this was the proper order to be made in the case.. The complaint is utterly defective. It does not show that Haynes and wife or either of them ever were in the possession of the property in dispute, or in a condition to obtain a deed from the trustee of the town site of Carson. It does not shoAV that if plaintiff had been fully substituted to all the rights of Moses Haynes and wife, he ever would have been in a condition to claim a conveyance from Judge Wright. It does not pretend to show that Low obtained his possession (upon which right alone he obtained his deed) from Moses Haynes and Avife or either of them. It does not pretend to show that defendant obtained the deed for the benefit of the Haynes, or was in any manner connected Avith them.
Judgment of the Court below affirmed.